Citation Nr: 1229256	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependents' Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318. 

3.  Entitlement to Survivors' and Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Stacey M. Sprenkel, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.  He had additional unverified service in the U. S. Army Reserve.  The appellant was married to the Veteran. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in September 2006; a transcript of that hearing is associated with the claims files.  However, that VLJ is no longer employed by the Board.  In a June 2012 letter, the Board informed the appellant of this fact, and of her options for another Board hearing; the appellant did not reply.

In October 2007, this case was remanded for further development.  The case since has been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.


REMAND

As stated above, the Veteran served on active duty from March 1976 to March 1979.  The Veteran's certificate of death lists the main cause of death as hepatic encephalopathy with renal failure, alcoholic liver disease and septic shock as other causes.  The appellant contends that the Veteran developed hepatitis during active duty that later caused his death.  

A review of the Veteran's service treatment records (STRs) indicates an unspecified period of service in the U. S. Army Reserve,  the information in the STRs is incomplete, and it is not clear if the Veteran was in the active Reserve.  Therefore, in the Board's October 2007 remand, the RO was instructed to obtain all of the Veteran's personnel records, both for his period of active military service and for any identifiable Reserve service; the RO was also instructed to verify, if possible,  the Veteran's period of service in the Reserve. 

The Board also notes that the appellant testified in September 2006 that the Veteran drank because he had posttraumatic stress disorder (PTSD) as a result of his combat experiences in service.  She thought he had received VA treatment for his PTSD but she could not provide specific information in that regard.  

In the October 2007 remand, the Board also instructed that the appellant be asked to identify any and all sources of treatment for PTSD and either provide the records or authorize the RO to obtain them. 

The Board finds the RO has not complied with the aforementioned remand directives. 

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should endeavor to secure the Veteran's personnel records, both for his active duty from 1976 to 1979 and for his period of service in the U. S. Army Reserve.  The request should be for his Official Military Personnel File (OMPF). 

2.  The RO should ask the appellant to identify any and all sources of treatment for the Veteran's alleged PTSD.  After securing the necessary release forms, the RO should obtain these records. 

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the appellant's claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant unless she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





